Exhibit 10.2

 



AMENDED AND RESTATED

MASTER CONSULTING AND ENGINEERING SERVICES AGREEMENT

 

This Amended and Restated Master Consulting and Engineering Services Agreement
(the “Agreement”), effective as of September 16, 2015 (the “Effective Date”), is
entered into by and between KLATU Networks, LLC, (hereinafter “KLATU”), a
Washington limited liability company located in Poulsbo Washington, and Cryoport
Systems, Inc. (hereinafter “CRYOPORT”), a California corporation located in Lake
Forest, California.

 

A.           WHEREAS, KLATU previously developed for and licensed to CRYOPORT
certain technology pursuant to a certain Master Consulting and Engineering
Services Agreement between KLATU and CRYOPORT dated October 9, 2007 (the
“Original Agreement”), as amended by First Amendment to Master Consulting and
Engineering and Services Agreement dated April 23, 2009 (“First Amendment”), and
as amended by Second Amendment to Master Consulting and Engineering Services
Agreement dated November 1, 2010 (the “Second Amendment”) (the Original
Agreement, First Amendment and Second Amendment are collectively referred to
herein as the “Original Master Agreement”);

 

B.           WHEREAS, the Original Master Agreement provided that KLATU shall be
the exclusive owner of any and all rights in and to the Background Technology
and Developed Technology, as those terms are defined in the Agreement, and KLATU
is concurrently herewith selling and transferring the ownership rights in the
Developed Technology to CRYOPORT under the terms of the Purchase and Sale
Agreement dated concurrently herewith (“Purchase and Sale Agreement”);

 

NOW, THEREFORE, the parties hereto agree to amend and restate in its entirety
the Original Master Agreement as follows:

 

1.           Definitions. All definitions used herein shall apply to both the
single and plural forms, as context may require. The following terms when used
herein shall have the following meanings:

 

1.1           “Background Technology” means the KLATU cloud application known as
TRAXX including the products related thereto, additionally, all schematics,
development tools, objects, routines, subroutines, specifications,
methodologies, algorithms, designs, drawings, Source Code, Object Code, data
files, concepts, ideas, best practices, products and inventions (whether
patentable or not), know-how, trade secret or other technology or materials and
the Intellectual Property Rights related to or arising from any of the foregoing
conceived, created owned or controlled by KLATU (“Strategic Technology”) prior
to the effective date of the Original Master Agreement (“Original Effective
Date”). Background Technology also includes KLATU Strategic Technology created
after the Original Effective Date.

 

1.2           “Contracted Hourly Rates” means the “market rate” or “discounted
rate” attached hereto as sequentially labeled Exhibits beginning with Exhibit A
for engineering development services relating to the Statement of Work.

 

1.3           “Developed Software” means the software programs in Executable
Code and any technical documentation related thereto developed by KLATU
specifically for CRYOPORT pursuant to the terms of this Agreement and the
applicable Statement of Work.

 

 - 1 - 

 

  

1.4          “Developed Hardware” means hardware devices developed or integrated
by KLATU including embedded firmware developed pursuant to the terms of this
Agreement and the applicable Statement of Work.

 

1.5           “Developed Technology” means all schematics, development tools,
objects, routines, subroutines, methodologies, algorithms, specifications,
designs, drawings, software programs (in both Source Code and Object Code form),
including, without limitation, the Developed Software, Developed Hardware, data
files, inventions (whether patentable or not), know-how, trade secret or other
technology or materials and the Intellectual Property Rights related to or
arising from any of the foregoing created, developed, or otherwise reduced to
practice, whether developed by KLATU alone or jointly with CRYOPORT, pursuant to
a Statement of Work under the Agreement, and which has been fully funded and
paid for by CRYOPORT as provided in the applicable Statement of Work. This
specifically includes the logistics management platform that is provided under
the trademark CRYOPOTALTM or any other software developed pursuant to a
Statement of Work that is used to automate order entry, prepare customs and
other required documentation, facilitate status, location and condition
monitoring of shipped orders while in transit or that serves as a data
repository for the chain-of-custody and chain-of-condition of each shipment
transaction for retention and analysis. It is understood and agreed to by the
Parties that the Cryoport Dewar and related physical shipping materials have
been developed solely by CRYOPORT, and are thus expressly excluded from the
Developed Technology. It is further understood and agreed that the intellectual
property of KLATU including but not limited to the cloud application known as
TRAXX, related and other intellectual property for determining health, condition
location and remaining life of a thermal mass for a package in transit,
opportunistic network communications with a package during shipment, and browser
toolbar for display of data logger information are and shall remain the sole
property of KLATU. CRYOPORT acknowledges and agrees that it has no claims of
ownership or license rights to this intellectual property under this or any
other Agreement.

 

1.6           “Intellectual Property Rights” means any and all patents, patent
registrations, business processes, data rights, copyrights, trade names,
trademarks, trade secrets, know-how, mask works, or any other proprietary
rights, whether registered or unregistered, arising or enforceable under U.S.
law or the law of any other jurisdiction or international treaty regime.

 

1.7          “Object Code” means the computer code in a format not perceivable
by humans and not suitable for machine execution without the intervening steps
of interpretation or compilation.

 

1.8           “Source Code” means the human-readable version of a software
program that requires further compilation or other processing before it can
execute on a computer.

 

1.9           “Statement of Work” means a high-level description of a project
and all work required to complete the project (“Project”). It describes the
problem to solve as well as the tasks, users of the system and the user
environment. The overall technical capabilities of the system are described, as
well as, by disclosure or omission, what is not included. One of the most
important goals of the Statement of Work is to gain a mutual understanding of
the scope, effort and costs involved to complete the Project and to clarify what
is included in the Developed Technology.

 

 - 2 - 

 

  

2.          Services.

 

2.1           Development. KLATU will use commercially reasonable efforts to
perform the engineering services set forth on the applicable Statement of Work.
KLATU shall comply with all laws applicable to professional software engineers
and shall perform in a manner consistent with generally accepted procedures for
the profession.

 

2.2           Changes. Either party may, from time to time, provide written
notice to the other party proposing changes to the Project or the development
schedule related thereto (“Change Proposal”). Following a Change Proposal, the
parties shall promptly (not to exceed two (2) weeks), determine the financial
and schedule impact, if any, and whether, and with what modifications the
proposed change is mutually agreeable. No Change Proposal will have any
contractually binding effect until formally agreed to in writing by both
parties. KLATU will be paid its contracted hourly rates to evaluate the effect
of any change proposed by CRYOPORT (not to exceed four (4) person hours of
evaluation time without advance written approval of CRYOPORT). The parties shall
then execute an amendment to the applicable Statement of Work to reflect any
such changes.

 

3.          Acceptance. Developed Software developed prior to the Effective Date
has been tested and accepted by CRYOPORT. A mutually agreeable acceptance test
plan which corresponds with the Developed Software developed after the Effective
Date (each, an “ATP”) which defines criteria for final acceptance of such
Developed Software by CRYOPORT shall be set forth in the applicable Statement of
Work for such Developed Software. KLATU shall provide written notice to CRYOPORT
upon completion of the Developed Software or any relevant component thereof.
Within ten (10) business days after delivery by KLATU of such notice, CRYOPORT
shall complete testing of the Developed Software or component thereof in
accordance with the applicable ATP. If such Developed Software passes the
criteria of the ATP, CRYOPORT shall immediately issue to KLATU a Certificate of
Final Acceptance. If no such Certificate of Final Acceptance is received by
KLATU within such time period, such Developed Software shall be deemed accepted
hereunder. If the Developed Software does not pass the applicable ATP, CRYOPORT
shall promptly provide written notice thereof to KLATU describing the nature of
the failure, and KLATU shall use commercially reasonable efforts to correct any
reproducible error. Upon correction of such error, KLATU shall send notice of
completion to CRYOPORT, and the Developed Software shall be tested again
pursuant to the terms of this Section 3 until final acceptance is achieved.

 

4.           Ownership and Licensing.

 

4.1          Background Technology. KLATU or its licensors shall retain and are
the sole and exclusive owners of any and all rights in and to the Background
Technology.

 

4.2          Developed Technology. The Developed Technology, including all
inventions relating to the logistics system Cryoportal and not otherwise
contained within the Background Technology of KLATU, whether patentable or not,
arising from the services performed by KLATU under a Statement of Work shall be
owned exclusively by CRYOPORT.

 



 - 3 - 

 



 

4.3           Patent Filings. KLATU agrees to (a) cooperate with CRYOPORT to
promptly execute and file, or to cause to be executed and filed any and all
patent applications covering any of the patentable Developed Technology, and (b)
to require the inventors of such Developed Technology who are employees,
independent contractors, or representatives of KLATU to assign such patent
applications and the inventions disclosed therein to CRYOPORT and to execute all
such other documents as may be reasonably necessary to confirm the ownership
rights of CRYOPORT in the subject matter of the Developed Technology.

 

4.4           Patent Filing Costs and Expenses. With respect to any patent
applications and patents covering the Background Technology, KLATU shall be
responsible for all costs and expenses related to preparing, filing and
prosecuting such patent applications and paying all maintenance fees related to
any such preparing, filing and prosecuting such patent applications and paying
all maintenance fees related to any such issued patents. With respect to any
patent applications and patents covering the Developed Technology (as
hereinafter defined), CRYOPORT shall be responsible for all costs and expenses
related to preparing, filing and prosecuting such patent applications and paying
all maintenance fees related to any such issued patents.

 

4.5          Cooperation.

 

Product Marking. CRYOPORT will use commercially reasonable efforts to affix
and/or to require its or their distributors to affix to packaging, or in the
case of bulk distribution to the accompanying documents, for products embodying
the Background Technology or the Developed Technology a notice complying with
all applicable patent marking laws in the country or countries in which the
products are made and the country or countries in which the products are
distributed and sold. Irrespective of the forgoing, KLATU agrees that an
inadvertent failure of CRYOPORT to mark a product pursuant to this Section
4.5.1. shall not be a material breach of this Agreement and that CRYOPORT shall
be able to correct any alleged marking errors by marking products after
receiving notice from KLATU pursuant to the terms of this Agreement.

 

4.5.1           Patent Applications. Each Party agrees to cooperate fully and
act promptly in the preparation, filing, and prosecution of any patent
applications under this Agreement. Such cooperation includes, but is not limited
to: (a) executing all papers and instruments, or requiring its employees or
agents, to execute such papers and instruments, so as to effectuate the
ownership of such patent applications (and inventions covered by such patent
applications) and to enable the relevant Party to apply for and to prosecute
patent applications in any country, and (b) promptly informing the other Party
of any matters coming to such Party’s attention that may affect the preparation,
filing, or prosecution of any such patent applications.

 - 4 - 

 

  

4.5.2           Infringement Alleged by Third Parties. Each Party shall promptly
notify the other in writing of any allegation by a third party that the activity
of either of the Parties under this Agreement infringes or may infringe the
Intellectual Property Rights of such third party (including, if applicable,
opposition proceedings related to any foreign patents, re-examination of issued
patents, interference proceedings and declaratory judgments, and judgments
regarding invalidity of any patents.) KLATU shall have the right to control the
defense of any claims with respect to the Background Technology or the permitted
use by KLATU of Developed Technology by counsel of its own choice. If KLATU
fails to proceed in a timely fashion with regard to the defense of any claims
with respect to its use of the Developed Technology, CRYOPORT shall have the
right to control any such defense of such claim by counsel of its own choice,
and KLATU shall have the right to be represented in any such action by counsel
of its own choice. Except for the limited rights granted to KLATU, CRYOPORT
shall have the right to control the defense of any claims with respect to the
Developed Technology by counsel of its own choice or the permitted use by
CRYOPORT of Background Technology. If CRYOPORT fails to proceed in a timely
fashion with regard to the defense of any claims with respect to the Developed
Technology or uses of Background Technology, KLATU shall have the right to
control any such defense of such claim by counsel of its own choice, and
CRYOPORT shall have the right to be represented in any such action by counsel of
its own choice. Neither Party shall have the right to settle any infringement
litigation in a manner that diminishes the rights or interests of the other
Party or obligates the other Party to make any payment or take any action
without the consent of such other Party. The costs of defending such claims
shall be borne by CRYOPORT if the claimed infringement is made with respect to
use by CRYOPORT or any licensee of CRYOPORT other than KLATU. The costs shall be
borne by KLATU if the claimed infringement is made with respect to use by KLATU
or any licensee of KLATU other than CRYOPORT. Neither Party shall be obligated
under this section to incur costs or engage in defense efforts unless such costs
or efforts are commercially reasonable in light of the relevant circumstances.

 

4.5.3           Third Party Infringement. KLATU and CRYOPORT shall promptly
notify the other in writing of any alleged or threatened infringement of any
Intellectual Property Rights arising from the Developed Technology or applicable
Background Technology used by CRYOPORT of which they become aware. Both parties
shall use their best efforts in cooperating with each other to terminate such
infringement without litigation. KLATU shall have the right to bring and control
any action or proceeding with respect to infringement of any Intellectual
Property Rights owned by KLATU or KLATU’s use of the Developed Technology by
counsel of its own choice. CRYOPORT shall have the right to bring and control
any action or proceeding with respect to infringement of any Intellectual
Property Rights owned by CRYOPORT by counsel of its own choice. With respect to
infringement of any Intellectual Property Rights owned by KLATU and licensed to
CRYOPORT, if KLATU fails to bring an action or proceeding within (a) 90 days
following the notice of alleged infringement or (b) 10 days before the time
limit, if any, set forth in the appropriate laws and regulations for the filing
of such actions, whichever comes first, CRYOPORT shall have the right to bring
and control any such action by counsel of its own choice, and KLATU shall have
the right to be represented in any such action by counsel of its own choice.
With respect to infringement of any Intellectual Property Rights owned by
CRYOPORT and licensed to KLATU, if CRYOPORT fails to bring an action or
proceeding within (a) 90 days following the notice of alleged infringement or
(b) 10 days before the time limit, if any, set forth in the appropriate laws and
regulations for the filing of such actions, whichever comes first, KLATU shall
have the right to bring and control any such action by counsel of its own
choice, and CRYOPORT shall have the right to be represented in any such action
by counsel of its own choice. In the event a party brings an infringement
action, the other party shall cooperate fully, including if required to bring
such action, the furnishing of a power of attorney. Neither party shall have the
right to settle any infringement litigation in a manner that diminishes the
rights or interests of the other party without the prior written consent of such
other party. The costs of enforcement proceedings shall be borne by CRYOPORT if
the suspected infringement falls within the Developed Technology or Background
Technology used by CRYOPORT. The costs shall be borne by KLATU if the suspected
infringement is made with respect to the Background Technology used by KLATU.
Except as otherwise agreed to by the parties as part of a cost sharing
arrangement, any recovery realized as a result of such litigation, after
reimbursement of any litigation expenses of KLATU and CRYOPORT, shall belong to
the party who brought the action. Neither Party shall be obligated under this
section to incur costs or engage in enforcement efforts unless such costs or
efforts are commercially reasonable in light of the relevant circumstances.

 

 - 5 - 

 

  

4.6         Trade Secrets. If CRYOPORT and KLATU mutually decide to protect some
or all of the Developed Technology under laws relating to trade secrets, the
parties shall cooperate with one another in achieving and maintaining such trade
secret protection.

 

4.7         License – Background Technology. Subject to the terms and conditions
of this Agreement, KLATU hereby grants to CRYOPORT a worldwide, perpetual,
irrevocable, sublicenseable, non-exclusive, fully paid-up, transferable right
and license, to use, distribute, make, sell, offer to sell, import, disclose and
otherwise exploit the Background Technology used with the Developed Technology
by CRYOPORT in CRYOPORT’s CryoportalTM program in any form or media (now known
or later developed) in the CryoportalTM program, enhancements thereto and other
or future generations thereof. The rights and licenses granted to CRYOPORT under
this Section 4.7 may be exercised by any third party on CRYOPORT’S behalf (e.g.,
the right to make includes the right to have made). CRYOPORT may grant a third
party a sublicense to use the licensed technology solely for such third party’s
use with the CryoportalTM program for such third party’s use in the Cryoportal.
CRYOPORT and KLATU acknowledge that the Background Technology licensed to
CRYOPORT under this Section 4.7 resides in the KLATU Commons software library.

 

4.8           License – Developed Technology. Subject to the terms and
conditions of this Agreement, CRYOPORT hereby grants to KLATU a worldwide,
perpetual, irrevocable, sublicenseable, non-exclusive, fully paid-up,
transferable right and license, to use, distribute, make, sell, offer to sell,
import, disclose and otherwise exploit those portions of the Developed
Technology described on Schedule 3.1 to the Purchase and Sale Agreement, in any
form or media (now known or later developed) in KLATU’s cloud based monitoring
solution known as TRAXX, enhancements thereto and other or future generations
KLATU monitoring of products including monitoring of package shipments. The
rights and licenses granted to KLATU under this Section 4.8 may be exercised by
any third party on KLATU’s behalf (e.g., the right to make includes the right to
have made). KLATU may grant a third party a sublicense to use the licensed
technology for such third party’s use in KLATU developed products.

 

4.9           Limitation on Licenses. Except as provided in this Section 4.9, no
license is granted to CRYOPORT except for those items specified in Section 4.7,
provided however that CRYOPORT shall have the right to assign the license or
grant sublicenses relating to the items to a parent, subsidiary, or
successor-in-interest to its business (whether by merger, acquisition,
consolidation, or sale of substantially all of the assets of CRYOPORT). CRYOPORT
may grant licenses to the items: (i) in support of third party business partners
who are prior to such grant are regular suppliers or customers of CRYOPORT,
CRYOPORT may grant such parties personal, non-transferable, non-exclusive
licenses to use the Background Technology provided that the license prohibit the
transfer, assignment, modifying, translating, renting, reverse engineering, or
creation of derivative works of the Background Technology; (ii) pursuant to
limited End User License Agreements granting retail customers a personal,
non-transferable, non-exclusive right to use the Background Technology in
connection with the Service or product embodying the Background Technology, and
prohibiting the transfer, assignment, modifying, translating, renting, reverse
engineering, creation of derivative works, or copying of the Background
Technology; (iii) granting third-party shipping companies and their affiliate
companies a personal, non-transferable, non-exclusive license to use the
Background Technology and prohibiting the transfer, assignment, modifying,
translating, renting, reverse engineering, or creation of derivative works of
the Background Technology. If CRYOPORT licenses the Background Technology to
third parties for other purposes, KLATU shall be entitled to compensation for
such licensing or assignment in an amount equal to one-half (1/2) of the
proceeds received by CRYOPORT as consideration for such licensing or assignment,
minus CRYOPORT’s development costs paid to develop the Developed Technology used
therewith, payable on the same terms as CRYOPORT is paid, provided if CRYOPORT
accepts non-cash consideration KLATU shall be entitled to the cash equivalent.
No license granted to CRYOPORT under this Agreement shall include the right to
modify, translate, reverse engineer, or create derivative works of the
Background Technology, or otherwise perform any acts not expressly granted to
CRYOPORT in this Section 4, without the written consent of KLATU. Any derivative
works, relating to the Background Technology licensed to CRYOPORT, created by
CRYOPORT or a licensee shall become the property of KLATU.

 

 - 6 - 

 

  

4.10           Right of First Negotiation. KLATU shall have the right to develop
and enhance any technology or services or products embodying Background
Technology and the portions of the Developed Technology licensed to KLATU in any
field of use for its own use or for third parties. KLATU shall have the right
but not the obligation to provide written notice to CRYOPORT in the event KLATU
desires to develop a technology or product with a third party, or is approached
by a third party to develop a technology or product utilizing the Background
Technology. Such notice shall include sufficient detail for CRYOPORT to
understand the nature of the service or product and an outline of anticipated
funding needs. CRYOPORT shall have 30 days following receipt of such notice to
advise KLATU whether CRYOPORT is interested in such service or product. CRYOPORT
shall have another 30 days thereafter to negotiate a Statement of Work on terms
and conditions acceptable to KLATU, including financial terms under which
CRYOPORT will fund such development. If the Parties cannot agree to such terms
and conditions within such 30 day period or if CRYOPORT does not express
interest in such a service or product within the initial 30 day period, (i)
KLATU may proceed with such a third party development and CRYOPORT shall have no
rights in connection with development or with respect to any product developed
thereunder (hereinafter a “Developed Product”), and (ii) it shall be
conclusively presumed that the Developed Product does not infringe upon
CRYOPORT’s Intellectual Property Rights in the Developed Technology, and (iii)
KLATU shall have the right to grant a license to a third party under the
Background Technology to make, have made, use or sell such Developed Product.
Any such third party license shall be limited to such Developed Product and
shall not otherwise diminish CRYOPORT’s rights with respect to the Background
Technology or Developed Technology under this Agreement.

 

4.11        Reversion.

 

4.11.1           Definitions. For the purposes of this section, a “Pending
Application” is a patent application that is currently pending in the U.S.
Patent Office or in the patent office of a foreign state; a “Related
Application” of the Pending Application is patent application that is entitled
to the priority afforded the Pending Application, is based on at least one
patent application in common with the Pending Application, includes disclosures
of all of the subject matter described in the Pending Application and can
reasonably claim the subject matter recited in the claims of the Pending
Application in the same patent office in which the Pending Application is being
prosecuted; and a “Final Application” is a Pending Application which has no
co-pending Related Applications. For the purposes of this section, the right to
prosecute and maintain a Patent Application includes the right to file one or
more continuation applications, continuation-in-part applications and divisional
applications.

 

 - 7 - 

 

   

4.11.2          Status Reports. During KLATU or CRYOPORT’s (in this case the
“Prosecuting Party”) prosecution of any Pending Application, Related
Application, or Final Application, or maintenance of any Patents covering
Developed Technology (in this case, collectively, the “Filings Requiring
Action”), the Prosecuting Party shall provide written status reports to the
other Party describing: i) the current Filings Requiring Action; ii) the status
of the Filings Requiring Action; (iii) any office actions, responses, fees, or
any filings or other actions necessary or appropriate to preserve the Parties’
rights to the Filings Requiring Action (each a “Required Action”); and (iv) the
due date for the taking of those Required Actions. Status Reports shall be sent
by the Prosecuting Party within ten (10) days of any initial filings for a
Filing Requiring Action, and shall thereafter be sent on or before the date
thirty (30) days prior to the due date for any Required Action, provided that no
more than one status report shall be required in any thirty (30) day period. For
the purpose of this paragraph the “due date” shall be defined as that date by
which an action may be taken without the payment of any extension fees, requests
for extensions, or similar actions, and without in any way diminishing the
Parties’ rights to a Filing Requiring Action.

 

5.           Fees and Payment.

 

5.1           Fee Estimate. KLATU shall provide an estimate of fees for each
Project, which shall be set forth in the applicable Statement of Work. CRYOPORT
acknowledges and agrees that KLATU is providing an estimate of such fees only,
that such estimate is not binding, and that it may be subject to change during
the course of performing such Project; provided, however, that, the total fees
actually invoiced for such Project shall not exceed KLATU’s estimate by more
than ten percent (10%) without CRYOPORT’s prior written approval. Estimated fees
may consist of engineering services, prototyping fees, travel expenses or other
miscellaneous expenses associated with a given Project.

 

5.2           Retainer. An initial retainer payment for each Project may be due
and if required it shall be stated in each Statement of Work. The contracted
hourly rates applicable to each Project shall be set forth in Exhibit A. If a
retainer is specified, work on such Project will not begin until such initial
retainer payment is received by KLATU.

 

5.3           Monthly Minimum. CRYOPORT shall pay KLATU its contracted hourly
rates pursuant to Exhibit A for engineering services performed under each
Statement of Work. KLATU will not increase such published rates during a Project
and will not increase hourly rates by more than four percent (4%) per annum
during the term of this Agreement. Each week, or in accordance with agreed upon
milestones whichever is specified in the applicable Statement of Work, KLATU
shall invoice CRYOPORT for engineering services performed under this Agreement.
Payment of such invoice is due within ten (10) days after receipt thereof. If
the applicable Statement of Work provides for an initial retainer payment paid
pursuant to Section 5.2, it shall be credited against the fees to be paid
pursuant to each such invoice in an amount equal to twenty-five percent (25%) of
such invoice, until the total amount of the retainer has been credited. KLATU
will refund to CRYOPORT the balance of any uncredited initial retainer payment
upon the completion of the Project. To ensure the availability of KLATU
personnel to perform services, CRYOPORT agrees it shall pay KLATU a minimum for
services fees of $25,000.00 per month (“Minimum Monthly Fee”). In the event the
actual services fees for any month will be less than the minimum Monthly Fee due
to an insufficiency of work assigned to by Cryoport to KLATU , the shortfall
shall be included in and payable with the final invoice for such month. Any such
shortfall in a month if timely paid by CRYOPORT may be carried forward as
advance payment for future services performed in excess of the Minimum Monthly
Fee in any of the three (3) months following the month of such shortfall;
provided if such shortfall occurs after a notice of termination has been given
pursuant to Section 7.2, a shortfall occurring after such notice may be carried
forward up to ninety (90) days after the termination date of this Agreement.

 

 - 8 - 

 

  

5.4           Prototype Fees. The prototype fees, if applicable, shall be
estimated and set forth in each Statement of Work and shall be based on average
costs of similar projects performed by KLATU. Third party prototyping services
will be invoiced to CRYOPORT with a thirty-five percent (35%) mark-up from the
cost of such services. Internal prototyping services will be invoiced at KLATU’s
contracted hourly rates. The estimated prototype fees set forth in each
Statement of Work shall be due and payable one (1) week after the execution of
the applicable Statement of Work. If the actual prototype costs exceed the
prototype estimate set forth in the applicable Statement of Work, the excess
will be invoiced to CRYOPORT each month during the Project, and payment on such
invoice shall be due within thirty (30) days after receipt of such invoice. If
the prototype estimate exceeds actual prototype cost, the excess will be
refunded to CRYOPORT at the end of the Project.

 

5.5           Payments and Taxes. All payments made pursuant to this Agreement
shall be made in U.S. Dollars. All amounts invoiced hereunder exclude any
applicable taxes. CRYOPORT agrees to pay, and to indemnify, and hold KLATU
harmless from, any sales, use excise, import or export, value added or similar
tax or duty not based on KLATU’s income, as well as the collection or
withholding thereof, including penalties and interest, arising from payment of
amounts due hereunder, and all government permit or license fees and all customs
and similar fees levied upon the performance of the engineering services
performed hereunder and any costs associated with the collection of any of the
foregoing.

 

5.6           Schedule, Parts Availability and Expediting. Each Project schedule
set forth in the applicable Statement of Work is based on standard parts
availability and normal delivery schedules of KLATU’s vendors. KLATU will not be
responsible for schedule delays caused by parts availability or long lead time
parts. However, if CRYOPORT makes a written request for expedited component
procurement and fabrication, KLATU will use it best efforts to meet earlier
delivery dates and CRYOPORT shall be responsible for all fees and costs relating
to the request.

 

5.7          CRYOPORT Furnished and CRYOPORT Specified Materials. KLATU is not
responsible for any deficiency or omission in CRYOPORT furnished or CRYOPORT
specified materials, including, without limitation, CRYOPORT Deliverables. Time
expended by KLATU in isolation, debug or modification of CRYOPORT furnished or
CRYOPORT specified materials, including, without limitation, CRYOPORT
Deliverables, will be charged to CRYOPORT at KLATU’s contracted hourly rates,
provided however, that KLATU shall provide prior written notice to CRYOPORT with
a description of the deficiency with a good faith estimate of the costs involved
to correct the deficiency. Within five (5) business of days of receiving such
notice, CRYOPORT shall either correct or accept KLATU’s written offer to cure
the deficiency.

 

 - 9 - 

 

  

5.8           Travel Expenses. Any travel required by KLATU employees or its
subcontractors in connection with any Project must be approved in writing by
CRYOPORT, and CRYOPORT will reimburse KLATU for any and all reasonable travel
and living expenses in connection therewith. While traveling pursuant to this
Agreement, CRYOPORT will be billed at contracted hourly rates for the actual
time each KLATU employee or its subcontractor is in transit, to a maximum of
eight (8) hours per day. In cases of multi-day on-site work, CRYOPORT will be
billed, at contracted hourly rates, a minimum of eight (8) hours per day or
actual time worked by KLATU employees and its subcontractors, whichever is
higher, including weekends and holidays.

 

6.          Confidentiality.

 

6.1           Confidential Information. The parties acknowledge that in the
course of performance of their obligations under this Agreement, each party (the
“Recipient”) may obtain certain confidential and proprietary information of the
other party (the “Disclosing Party”), including without limitation, information
concerning copyrighted works, patents or patent pending investigations,
development, or general information regarding such party’s technology,
customers, financial, business, or marketing matters. All such information,
whether given in writing or provided verbally, shall be referred to hereafter as
“Confidential Information.” Without in any way limiting the generality of the
foregoing, the Confidential Information shall specifically include the source
code, scripts, programming code, data, information, algorithms, trade secrets
and other confidential and proprietary information of KLATU related to the
Background Technology, Developed Technology, and services provided or
contemplated by this Agreement. All such Confidential Information shall be
protected and held in the strictest confidence and trust by the Recipient and
not disclosed to any third parties; provided however, that Recipient may
disclose the Disclosing Party’s Confidential Information to employees, agents,
or subcontractors who have executed non-disclosure agreements with terms at
least as restrictive as those set forth herein and who have a need to know such
Confidential Information without the prior written permission of the Disclosing
Party. Further, Confidential Information shall only be used for the purpose of
performing obligations under this Agreement. The obligations set forth in this
Section 6.1 shall remain in effect for a period of five (5) years after
termination of this Agreement.

 

6.2           Exclusions. Notwithstanding the foregoing, Confidential
Information shall not include any information which the Recipient can prove is:
(a) available to the public other than by breach of this Agreement by the
Recipient; (b) rightfully received by the Recipient from a third party without
confidential limitations; (c) entirely and independently developed by employees
or subcontractors of the Recipient having no access to the Disclosing Party’s
Confidential Information; (d) known to the Recipient prior to its first receipt
of same from the Disclosing Party; (e) approved for release by written
authorization of the Disclosing Party; or (f) disclosed by reason of legal,
accounting or regulatory requirements beyond the reasonable control of the
Recipient or the Disclosing Party, provided however that if Recipient is
required to disclose Confidential Information, Recipient shall promptly notify
the Disclosing Party of the order or request and permit the Disclosing Party (at
its own expense) to seek an appropriate protective order.

 

 - 10 - 

 

  

7.           Term and Termination.

 

7.1           Term. Unless earlier terminated as set forth below, the term of
this Agreement shall begin on the Effective Date and shall continue until
December 31, 2017 (“Initial Term”), and shall thereafter automatically renew for
subsequent one (1) year terms, unless notice of termination is given not less
than six (6) months prior to the end of the Initial Term or annual renewal term.

 

7.2           Termination for Convenience. Either party may terminate this
Agreement upon written notice to other party and such termination shall be
effective six (6) months after the date such notice is received by the
non-terminating party. After termination, KLATU shall still provide maintenance
services at its normal hourly rates for a period of two (2) years as measured
from the Effective Date and KLATU agrees to use its good faith efforts to
provide such services on a timely basis, but the response times in the Software
Maintenance Procedures attached hereto shall not apply after the date this
Agreement terminates.

 

7.3           Termination for Breach. Either party may terminate this Agreement
upon written notice if the other party breaches any material obligation under
this Agreement or the Purchase and Sale Agreement For Software entered into
concurrently herewith and fails to cure such breach within thirty (30) days
after receiving written notice of the breach. Such notice shall specify the
nature of the breach in reasonable detail. Should KLATU terminate this Agreement
for CRYOPORT’s breach, the terms of Section 7.2 (with respect to reimbursement
of costs and Additional Compensation) shall apply.

 

7.4           Effect of Termination. Upon termination of this Agreement for any
reason, any amounts owed to KLATU under this Agreement before such termination,
or if such termination is by KLATU for a material breach by CRYOPORT an amount
not less than the Minimum Monthly Fee for not less than six (6) months after
notice of termination is given resulting in such termination, will be due and
payable within thirty (30) days of such termination, and each party shall
promptly return to the other party or destroy all Confidential Information of
such other party in such party’s possession or control and certify in writing to
such other party that it has fully complied with these requirements. If a breach
is the failure by CRYOPORT to timely pay fees due under this Agreement or the
Purchase and Sale Agreement For Software upon five (5) days’ written notice
KLATU may suspend working on any Project and providing maintenance and support
until payment has been received.

 

7.5           Survival. Article 4 (Ownership and Licensing), Section 5.5
(Payments and Taxes), Article 6 (Confidentiality), Section 7.4 (Effect of
Termination), Article 8 (Arbitration), Article 9 (Governing Law), Article 10
(Warranty) and Article 11 (Miscellaneous) shall survive any termination of this
Agreement.

 

 - 11 - 

 

  

7.6          Post Termination Rights. All license rights granted to CRYOPORT are
subject to receipt of payment in full of the Additional Compensation and any
other amount due under this Agreement. All license rights granted to CRYOPORT
under this Agreement shall survive any termination or expiration of this
Agreement; provided receipt by KLATU of written notice of termination or the
date of any other termination of the Agreement, and; until all sums due KLATU
under this Agreement, including any Additional Compensation is paid in full. The
license rights granted to CRYOPORT under this Agreement shall be non-exclusive
and notwithstanding anything to the contrary set forth in this Agreement, for so
long as the license rights are non- exclusive, KLATU shall have the right to
grant other persons non-exclusive license rights to the Background Technology
and the permitted uses of the Developed Technology for any field of use and
KLATU shall be entitled to all compensation therefore and CRYOPORT’s license
rights under this Agreement shall thereafter be subject to such other
non-exclusive licenses. If CRYOPORT defaults in the payment of the any amount
due under this Agreement, including any Additional Compensation or any amount
due under Section 7.2 of this Agreement, and such default is not cured within
thirty (30) days after written notice from KLATU, all license rights granted to
CRYOPORT under this Agreement shall terminate automatically and immediately
without notice.

 

8.            Arbitration and Equitable Relief.

 

8.1           Except as provided in Section 8.4 below, any controversy or
dispute arising out of this Agreement, the interpretation of any of the
provisions hereof, or the action or inaction of any party to this Agreement
shall be submitted to arbitration pursuant to the commercial arbitration rules
of the American Arbitration Association, JAMS, or ADR Services, Inc.
(collectively, “Approved Service”), or other recognized arbitration service
selected by the party instituting such action provided if any other party
objects to the selection of a service other than an Approved Service, the
arbitration shall be moved to an Approved Service selected by the party
objecting. Any award or decision obtained from any such arbitration proceeding
shall be final and binding on the parties, and judgment upon any award thus
obtained may be entered in any court having jurisdiction thereof. No action at
law or in equity based upon any claim arising out of or related to this
Agreement shall be instituted in any court by any party except: (a) an action to
compel arbitration pursuant to this Section, (b) an action to enforce an award
obtained in an arbitration proceeding in accordance with this Section, or (c)
injunctive relief to restrain the disclosure or misuse of confidential
information or other intellectual property rights. If instituted against
CRYOPORT, the arbitration shall take place in Los Angeles, California, and if
instituted against KLATU, the arbitration shall take place in San Diego,
California.

 

8.2           Consent to Jurisdiction. The arbitrator(s) shall apply California
law to the merits of any dispute or claim, without reference to conflicts of law
rules. KLATU and CRYOPORT hereby consent to the jurisdiction of the state and
federal courts located in California for any action or proceeding arising from
or relating to this Agreement or relating to any arbitration in which the
parties are participants.

 

8.3           Costs. KLATU and CRYOPORT shall each pay one-half of the costs and
expenses of such arbitration, and each shall separately pay its counsel fees and
expenses unless otherwise required by law.

 

8.4           Equitable Relief. The parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary, without breach of this arbitration
agreement and without abridgment of the powers of the arbitrator.

 

 - 12 - 

 

  

8.5           Acknowledgment.       THE PARTIES AGREE TO SUBMIT ANY CLAIMS
ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF, TO BINDING ARBITRATION, EXCEPT AS PROVIDED IN SECTION 9 (5), AND THAT
THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF CRYOPORT’S AND KLATU’S RIGHTS TO
A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL
ASPECTS OF THE RELATIONSHIP BETWEEN THE PARTIES.

 

9.           Governing Law.

 

9.1           This Agreement shall be governed by the internal substantive laws,
but not the choice of law rules, of the State of California without reference to
conflict of law principles. The parties agree that the United Nations Convention
on Contracts for the International Sale of Goods is specifically excluded from
application to this Agreement. Both parties agree to submit to exclusive
jurisdiction in the State of California, USA, and further agree that any and all
disputes arising under or related to this Agreement shall be brought and
resolved solely and exclusively in Los Angeles, California, USA.

 

10.          Warranty, Disclaimers and Limitations or Liability.

 

10.1           Warranty. KLATU provides no warranty to CRYOPORT that the
Developed Hardware and Developed Software purchased by CRYOPORT under this
Agreement either before or after the Effective Date of this Agreement conforms
to the specifications and requirements for each applicable Statement of Work.
KLATU does warrant that has the rights to license the Background Technology to
CRYOPORT as set forth in this Agreement free from any encumbrances that would
prevent CRYOPORT from exercising its full rights as licensee under the terms of
this Agreement. KLATU further warrants that to the Knowledge of KLATU, the
Background Technology licensed to CRYOPORT and the Developed Technology sold to
CRYOPORT, does not infringe any intellectual property rights of any third party.
As used herein in this Section 10.1, “Knowledge” means the actual knowledge of
Rick Kriss without the duty to investigate.

 

10.2           Post Warranty Maintenance and Support Services. If the parties
enter into a new Maintenance and Support Services Agreement for extended
services, CRYOPORT shall make a monthly payment as specified in an applicable
Statement of Work for extended or after-hours maintenance and support services
relating to the Background and Developed Technology. KLATU shall provide such
new services and support on the same terms, conditions and using the same
procedures as specified in Appendix C for regular maintenance and support
services. The parties shall enter into a new Maintenance and Support Services
Agreement, which the parties agree to negotiate in good faith on or before
September 30, 2015. If no agreement is reached, then the maintenance and support
services specified in Appendix C shall remain in effect and existing terms and
conditions.

 

 - 13 - 

 

  

10.3           Warranty Disclaimers and Limitations. THE WARRANTIES ABOVE ARE
EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE. The warranties above shall apply only if
KLATU’s examination discloses to KLATU’s satisfaction that alleged defects
actually exist and are reproducible, were not caused by misuse, unauthorized
modifications, neglect, and improper installation or testing, attempts to
repair, or the like, or by accident, fire, power surge or failure, or other
hazard. Repair or replacement of code or other item does not extend the warranty
Period. KLATU specifically does not warrant that (i) the Background Technology
or Developed Technology will meet CRYOPORT’s or CRYOPORT’s Customers’
requirements, or (ii) the Modified Hardware and/or Software or Documentation in
combination with the CRYOPORT System will operate in combinations with other
hardware and software products which may be selected for use by CRYOPORT or
CRYOPORT’s Customers.

 

10.4           No Warranty Pass-Through. CRYOPORT shall not pass through to its
Customers or any other third party the warranties made by KLATU under this
Section 10, shall make no other representations to its Customers or any other
third party on behalf of KLATU, and shall expressly indicate to its Customers
that they must look solely to CRYOPORT in connection with any problems, warranty
claims, other claim or other matters concerning Customer Systems or the
Developed Technology. No warranty, representation or agreement in this Agreement
shall be deemed to be made for the benefit of any Customer of CRYOPORT or any
other third party.

 

10.5           Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE
FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING LOSS
OF PROFITS, REVENUE, DATA OR USE, INCURRED BY EITHER PARTY OR ANY THIRD PARTY,
WHETHER IN AN ACTION IN CONTRACT OR TORT OR BASED ON A WARRANTY, EVEN IF THE
OTHER PARTY OR ANY OTHER PERSON HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. KLATU’S LIABILITY FOR DAMAGES SHALL IN NO EVENT EXCEED THE AMOUNTS
ACTUALLY PAID BY CRYOPORT UNDER THIS AGREEMENT TO KLATU IN THE TWELVE (12)
MONTHS PRECEDING THE CLAIM GIVING RISE TO SUCH LIABILITY BY CRYOPORT TO KLATU
UNDER THIS AGREEMENT. EACH PARTY ACKNOWLEDGES THAT THIS LIMITATION IS AN
ESSENTIAL ELEMENT OF THE BARGAIN BETWEEN THE PARTIES AND THAT IN ITS ABSENCE THE
TERMS OF THIS AGREEMENT WOULD BE SUBSTANTIALLY DIFFERENT.

 

11.        Miscellaneous.

 

11.1           Relationship of the Parties. KLATU is an independent contractor
and is not an agent, joint venturer, partner or employee of CRYOPORT. The
detailed manner and method of performing the services contemplated hereunder are
under the sole control of KLATU.

 

11.2           Non-Solicitation. CRYOPORT hereby agrees not to recruit or offer
employment to any KLATU personnel who have been introduced to CRYOPORT, or who
are or have been assigned to perform services for CRYOPORT until one (1) year
after the expiration or termination of this Agreement.

 

11.3           Conflict. In the event there are any express or implied
inconsistencies between the provisions of this Agreement and any attached
Statement of Work, the provision of this Agreement shall control. Any purchase
order or other documents issued by CRYOPORT is for administrative convenience
only. In the event any such purchase order or other document issued by CRYOPORT
is in addition to or conflicts with any term or provision of this Agreement,
this Agreement shall prevail and the additional or conflicting term is hereby
rejected.

 

 - 14 - 

 

  

11.4           Severability. If any provision of this Agreement is found to be
invalid, unlawful or unenforceable by a court of competent jurisdiction, such
invalid term will be severed from the remaining portion of this Agreement, which
will continue to be valid and enforceable to the fullest extent permitted by
law.

 

11.5           Notices. All notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed given
when delivered personally, transmitted via facsimile transmission (fax) or five
days after being deposited in the United States registered mail, postage prepaid
and addressed as follows, or to such other address as each party may designate
in writing:

 

CRYOPORT:

 

Cryoport, Inc.

Jerry Shelton, CEO

20382 Barents Sea Circle

Lake Forrest, CA 92630

(949) 470-2300

jshelton@cryoport.com

 

With a copy to:

 

J. Damon Ashcraft

Snell and Wilmer, LLP

One Arizona Center

400 E. Van Buren St.

Phoenix, AZ 85004

Phone: 602-382-6389

Fax: 602-382-6070

dashcraft@swlaw.com

 

KLATU:

 

KLATU Networks, LLC

Rick Kriss, Managing Director

4174 NE Lookout Lane

Poulsbo, WA 98370

(206) 420-6635

rkriss@klatunetworks.com

 

With a copy to:

 

Robert W. Blanchard

Blanchard, Krasner & French, P.C.

800 Silverado Street, Second Floor

La Jolla, CA 92037

Phone (858) 551-2440

Fax (858) 551-2434

bblanchard@bkflaw.com

 

 - 15 - 

 

   

11.6            Entire Agreement. This Agreement, each Statement of Work
attached hereto and the Commercial Services and Distribution Agreement contains
the final and entire agreement and understanding between the parties with
respect to the subject matter hereof and merges and supersedes all prior or
contemporaneous agreements, understandings, and representations. No addition or
modification to this Agreement is valid unless made in writing and signed by
both parties hereto.

 

11.7           Force Majeure. There shall be no breach of an obligation under
this Agreement (except breach for failure to make any payment due hereunder) if
the breach results solely from a cause beyond the reasonable control of the
party in breach including, but not limited to, acts of God, riots, revolutions,
war, power outages, government acts, fires, flood, epidemics, protests,
lockouts, strikes, or slowdowns, and the need to perform the obligation shall be
suspended by such cause; provided, however, that the maximum period of
suspension is sixty (60) days, after which time performance shall be resumed or
the Agreement shall be deemed terminated, unless otherwise agreed to in writing
by both parties. To be eligible for a force majeure delay a party must notify
the other in writing immediately upon the occurrence of the force majeure.

 

11.8           Headings and References. The headings and captions used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
Sections and Statements of Work will, unless otherwise provided, refer to
Sections hereof and the Statements of Work attached hereto, all of which are
incorporated herein by this reference.

 

11.9           Authority. The parties executing this Agreement on behalf of
KLATU and CRYOPORT warrant that they have the authority to enter into this
Agreement and to bind their respective KLATU to all of the terms and conditions
of this Agreement.

 

11.10           Waiver. The failure of either party to require performance by
the other party of any provision hereof will not affect the full right to
require such performance at any time thereafter; nor will the waiver by either
party of a breach of any provision hereof be taken or held to be a waiver of the
provision itself.

 

11.11           Non-Exclusivity. CRYOPORT acknowledges that KLATU may be and
could be performing services for businesses other than CRYOPORT including,
without limitation, other companies engaged in businesses similar to that of
CRYOPORT. This Agreement shall not prohibit KLATU from performing services for
such other businesses.

 

11.12           Assignment. Neither party shall assign or delegate this
Agreement, in whole or in part, without the prior written consent of the other
party, which consent shall not be unreasonably withheld or delayed; provided,
however, that KLATU may delegate certain of its obligations hereunder to
independent subcontractors; provided, further, however that either party may
assign this Agreement to a parent, subsidiary, or successor-in-interest to its
business (whether by merger, acquisition, consolidation, or sale of
substantially all of the assets of such party) if such assignee assumes all of
the obligations of the assignor hereunder. Any attempted assignment or
delegation in violation of the preceding sentence will be null and void. Subject
to the foregoing, this Agreement shall be binding on and inure to the benefit of
the parties and their respective successors and permitted assigns.

 

 - 16 - 

 

 

11.13           Injunctive Relief. Notwithstanding any other provision of this
Agreement, a breach of Section 6 or 7 will cause irreparable harm to the
non-breaching party. Therefore, any such attempted or actual breach shall
entitle the non-breaching party to seek, wherever it deems appropriate,
injunctive relief in addition to all other remedies available.

 

11.14           Indemnification. CRYOPORT shall, except to the extent caused by
KLATU’s gross negligence or willful misconduct, indemnify and hold harmless
KLATU, its employees, officers, directors, members and agents from and against
any and all claims, demands, expenses, costs and damages for liability arising
out of (a) the use of the Developed Technology by or through CRYOPORT,
including, without limitation, all attorneys’ fees and other legal expenses
associated with defending against such claims and demands, and/or (b) (i) the
breach by CRYOPORT of any representation or warranty contained herein, (ii) any
negligence or willful misconduct of CRYOPORT in the performance of this
Agreement, or (iii) any failure by CRYOPOT to comply with applicable law. KLATU
shall indemnify, defend and hold harmless CRYOPORT and its employees, officers,
directors, members and agents from and against any and all claims, demands,
expenses, costs and damages for liability to third parties arising out of (i)
the breach by KLATU of any representation or warranty contained herein, (ii) any
negligence or willful misconduct of KLATU in the performance of this Agreement,
or (iii) any failure by KLATU to comply with applicable law. KLATU shall also
indemnify and hold harmless CRYOPORT for any claim that the Background
Technology or CRYOPORT’s use thereof constitutes an infringement upon any patent
or other intellectual property right, including, without limitation, all
attorneys’ fees and other legal expenses associated with defending against such
claims and demands, to the fullest extent permitted by applicable law in effect
on the date hereof and to such greater extent as applicable law may hereafter
from time to time permit. Notwithstanding the foregoing and in lieu of providing
the foregoing indemnity and defense, KLATU may, in its discretion: i) procure
the continued right to use the infringing Background Technology; or ii) modify
the Background Technology in a manner that makes it non-infringing, which may
include procurement of the rights to alternative technology; provided, that,
such modification does not materially diminish the functionality or performance
of the infringing Background Technology. CRYOPORT agrees to implement such
changes or modifications in a reasonable manner so as to limit the Parties’
potential liabilities for infringement. KLATU’s liability under this section
11.14 shall not be limited as set forth in Section 10.5 of this Agreement to the
extent such claim, inclusive of attorneys’ fees and costs, is fully covered by
insurance carried by KLATU (excluding any applicable deductible).

 

11.15           No Competitive Products or Services. During the term of this
Agreement and so long as CRYOPORT is not in default of this Agreement, KLATU
shall not directly or indirectly use any of the Developed Software to create,
commercialize or grant for itself, any affiliate or third party, services or
products containing Developed Software that would be competitive with the
Developed Technology.

 

 - 17 - 

 

  

11.16           Insurance. KLATU agrees that at all times during the term of
this Agreement to maintain a general liability insurance policy of at least two
million ($2,000,000) in general umbrella liability coverage and one million
($1,000,000) in error and omission coverage, so long as such coverage is
available on commercially reasonable terms.

 

[Signatures Continued on Following Page]

 

 - 18 - 

 

  

SIGNATURE PAGE TO

 

AMENDED AND RESTATED

MASTER CONSULTING AND ENGINEERING SERVICES AGREEMENT

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the day and year first set
forth above.

 

KLATU NETWORKS, LLC CRYOPORT SYSTEMS, INC. a Washington limited liability
company a California corporation             By: /s/ Richard Kriss   By: /s/
Robert S. Stefanovich         Name: Richard Kriss Name: Robert S. Stefanovich  
      Its: Managing Director Its: Chief Financial Officer

 

 

 

  

EXHIBIT A CONTRACTED

 

HOURLY RATES

 

The following hourly rates (September 2015) and budget shall apply to Statement
of Work (SOW)

after the Effective Date, subject to adjustment as provided in the Agreement.

 



Type of Work Provided  Est. Hours   Hourly Rate   Budget Purchasing     $  $0.00
Software Technician       $    $0.00 Software Engineer       $110   $0.00 Senior
Software Engineer   40   $    $4,400.00 Software Architect       $    $0.00
Senior Software Architect   80   $150   12,000.00 Project Manager &
Documentation       $    $3,600.00 Senior Project Manager       $    $0.00
Software QA Technician       $    $0.00 Software QA Engineer       $    $0.00
Software QA Manager       $    $0.00 Technical Doc Writer       $    $0.00
Specialized Expertise        Market Rate   $0.00 R Kriss Retainer   Fixed       
$5,000.00





 

*NOTE: In cases where specialty skills such as User Interface Engineering, FDA
Compliance CRYOPORT, ESD Specialists, Database Design Engineer, etc., are
required, the hourly rate will be based on the actual market rate for the skill.
Customers subject to this rate will be notified in advance if this rate applies.

 

 - 20 - 

 

  

SOFTWARE MAINTENANCE PROCEDURES

 

All software will be tested to the extent requested by Cryoport.

 

CRYOPORT shall notify KLATU of any failure relating to a software design or
implementation issue which will be dealt with. KLATU shall use its best
commercial efforts to respond to any non- conforming Software and Documentation
or Revisions and to implement corrections on a time and material basis in
accordance with budgets approved by Cryoport according to the schedule of
response times below.

 

Error Level One1                    within one (1) business day

 

Error Level Two2                    within two (2) business days

 

Error Level Three3                 on the next regular release to CRYOPORT, but
no longer than 180 days.

 

Among other things, KLATU’s response may include (i) instructions for solving
the problem, or (ii) a bug fix not otherwise contained in a release, or (iii) a
functionally equivalent software solution which is free of such problems, or
(iv) a suitable workaround, temporary repair or an emergency bypass, all to the
extent that KLATU diagnoses the problem as a reproducible defect in an
unaltered, current release of the Software and Documentation. It is expressly
understood and agreed by CRYOPORT that KLATU is under no obligation to include
any one or more of items (i) - (iv) in or as part of its response. It is also
expressly understood and agreed by CRYOPORT that if a claimed error results from
CRYOPORT’s misuse, modification, neglect, improper installation or testing of
the Software or use of Documentation, or a problem with hardware or software not
supplied by KLATU, KLATU is under no obligation but shall accommodate CRYOPORT
as best it can, to correct the problem, and CRYOPORT may be charged for KLATU’s
time and materials in responding to CRYOPORT’s claimed error at KLATU’s then
standard time and material rates. Finally, it is also expressly understood and
agreed that each set of instructions, updated version and functionally
equivalent software package provided under this Exhibit shall be regarded as the
item of software to which it relates and shall thereupon be subject to all of
the terms and conditions of this Agreement that relates to such item.

 

1.Error Level One shall mean a reproducible error that causes the software to be
unusable for the function being performed.

 

2.Error Level Two shall mean a reproducible error that does leave the software
unusable, but incorrectly performs a function and either causes a loss of data
or cannot be easily circumvented or avoided.

 

3.Error Level Three shall mean a reproducible error that incorrectly performs a
function, but there is no loss of data and the error can be easily circumvented
or avoided.

 

 - 21 - 

